
	

114 S1450 IS: Department of Veterans Affairs Emergency Medical Staffing Recruitment and Retention Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1450
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to allow the Secretary of Veterans Affairs to modify the
			 hours of employment of physicians and physician assistants employed on a
			 full-time basis by the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Emergency Medical Staffing Recruitment and Retention Act. 2.Modification of hours of employment for physicians and physician assistants employed by the Department of Veterans AffairsSection 7423(a) of title 38, United States Code, is amended—
 (1)by striking (a) The hours and inserting (a)(1) Except as provided in paragraph (2), the hours; and (2)by adding at the end the following new paragraph:
				
 (2)The Secretary may modify the hours of employment for a physician or physician assistant appointed in the Administration under any provision of this chapter on a full-time basis to be more than or less than 80 hours in a biweekly pay period if the total hours of employment for such employee in a calendar year does not exceed 2,080 hours..
			
